DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “42” has been used to designate both a valve seat and a connection (see pg. 10 line 2, 23, 2 and pg. 12 line 22). 
Reference character “60” has been used to designate both a slide guide and a front end (see pg. 11 line 18-19).
Reference characters “60” and “62” gave both been used to designate a slide guide (see pg. 11 line 18 and pg. 12 line 19-20).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  printer cassette 12 (see pg. 13 line 27-28). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim Objections
Claims 4-5, 7, 9 and 14 are objected to because of the following informalities:
Regarding claim 1, the examiner suggests “to provide print material” read “to provide a print material”
Regarding claim 4, the examiner suggests “the material cartridge are light-light” read “the material cartridge is light-light”.
Regarding claim 5, the examiner suggests “the bottom of the material provision device” read “a bottom of the material provision device”.
Regarding claim 7, the examiner suggests “via which opening means the material cartridge” read “via which opening means of the material cartridge”.
Regarding claims 9 and 14, the examiner suggests “via which print material” read “via which the print material”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Opening means in claim 7 and claim 22: “comprises an opening means, via which opening means the material cartridge may be removed…” in claim 7 and “wherein the opening means
Means in claim 16: “and is removable from the material provision device by means of a snap-lock connection…” in claim 16, wherein means is defined as a snap-lock connection, as described in claim 16. Further, the specification defines the following corresponding structure: “the trough may also be exchanged, if necessary, wherein a snap connection is provided for this purpose…” (See pg. 7 line 17-18 of the specification). 
Means in claim 17: “or that a press element is disposed above the material cartridge in the material provision device, by means of which pressure or suction pressure may be exerted on the material” in claim 17, wherein the specification defines the following as corresponding structure: “a press element 34 which serves to exert pressure on the material cartridge 12” (See pg. 10 line 15-16). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “material cartridge may be removed” and “…may be inserted”. The limitation “may be removed” and  “may be inserted” renders the claim indefinite, as it is unclear whether it is required for the material cartridge to be removed or not and whether it is required for the material cartridge to be inserted or not. Clarification and correction is required.
Claim 8 recites the limitation “wherein troughs and material cartridges”, yet claim 1 which claim 8 depends on, recites only a single material cartridge. It is unclear whether the 
Claim 13 recites the limitation “wherein a valve seat comprises…”. It is unclear whether “a valve seat” refers to said valve seat recited in claim 12 or a different valve seat. For the purposes of examination “a valve seat” will refer to said valve seat of claim 12. Clarification and correction is required. 
Claim 14 recites the limitation “at least two material provision devices”, yet claim 1 which claim 14 depends on, recites only a single material cartridge. It is unclear whether the material provisional device comprises a single material cartridge or o at least two material provision devices. For the purposes of examination, the material cartridge in claim 1 will be interpreted to be one or more material cartridges. Clarification and correction is required. 
Claim 17 recites the limitation “may be exerted on the material”. It is unclear whether “the material” refers to the print material or a different material. For the purposes of applying prior art, “the material” will refer to the print material. Clarification and correction is required.
Claim 22 recites the limitation “the material provision device may be opened upwards”. The limitation “may be opened” renders the claim indefinite, as it is unclear whether it is required for the material provision device to be opened upwards or not. Clarification and correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry et al.  (US20080179786).
Regarding claim 1, Sperry teaches a material provision device (cartridge 200’; Figure 10) for a stereolithography apparatus (see 100 in Figures 2 and 2A) to provide print material (build material 410) comprising 
a material cartridge (storage reservoir 290; Figures 28 and 29) which receives the print material and surrounds the print material on all sides (see 410 surrounded by 290 in Figures 28 and 29), 
wherein the material cartridge comprises an outlet (reservoir 246; Figures 26 and 27) via which the print material may be dispensed ([0147] upper section of the cartridge housing receives build material 410 from a storage reservoir 290 in the lower section of the housing, from which the build material is conveyed to coating roller 242 for coating the transport film) 
Regarding claim 2, Sperry teaches the material provision device as claimed in claim 1, wherein the outlet protrudes into a movable trough (film 400; [0141] When the rod is pushed forward, as in FIG. 27, the reservoir and coating roller engage the film 400 on the contact roller 230 to coat the film as the film is extended) which is exchangeable from the material provision device (film 400 is capable of being exchangeable by removing lid 204) and which is retractable completely into the material provision device (see retracted state in Figure 29).
Regarding claim 3, Sperry teaches the material provision device as claimed in claim 2, wherein the trough, in the state where it is retracted into the material provision device, is closed by a lid (lid 204; Figures 28 and 29) and light-tight and material-tight ([0007] cartridge of the invention does not spill during storage or transport, is sealed against light), wherein the entire material provision device with the trough and the material cartridge are removable from the stereolithography apparatus as a unit and reinsertable ([0007] not activated for dispensing build material until inserted into the apparatus and switched on by an operator… remove and replace the spent cartridge with a fresh cartridge; see cartridge in Figure 29).
Regarding claim 9, Sperry teaches the material provision device as claimed in claim 1, wherein a dosing device (rotary valve 203; Figures 31 and 32) is provided at the material cartridge, via which print material may be dispensed ([0155] valve is shown in flow communication in FIGS. 31 and 33) into a movable trough (transport film 400; [0148] conveying build material from the reservoir 290 to the upper section 220 for application to the transport 
Regarding claim 21, Sperry teaches the material provision device as claimed in claim 1, wherein the outlet protrudes into a movable trough [0141] When the rod is pushed forward, as in FIG. 27, the reservoir and coating roller engage the film 400 on the contact roller 230 to coat the film as the film is extended) which is separate from the material provision device (see extendable state in Figure 28) and which is retractable completely into the material provision device (see retractable state in Figure 29).

Claim(s) 1, 7, 10- 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costabeber  (US20160288421).
Regarding claim 1, Costabeber teaches a material provision device (cartridge 1, housing 18 and cover 21; Figure 2) for a stereolithography apparatus to provide print material comprising 
a material cartridge (reservoir 5) which receives the print material and surrounds the print material on all sides (Abstract: reservoir (5) suited to contain a liquid or pasty base material), 
wherein the material cartridge comprises an outlet (hole 10) via which the print material may be dispensed (where a valve comprises the hole 10; Abstract: valve means (6) suited to 
Regarding claim 7, Costabeber teaches the material provision device as claimed in claim 1, wherein the material provision device comprises an opening means (cover 21), via which opening means the material cartridge may be removed and one or more further material cartridges may be inserted ([0087] rotation of the cover 21 in such a direction as to move it away from the supporting base 18, thus allowing the cartridge 1 to be lifted from the housing 14).
Regarding claim 10, Costabeber teaches the material provision device as claimed in claim 1, wherein the material cartridge comprises a unidirectional valve (valve means 6; Figure 1) for dosing the print material into a trough (container 2; Figure 1) of the material provision device (Abstract: valve means (6) suited to allow the passage of the base material from the reservoir (5) to the container (2); Figure 1).  
Regarding claim 11, Costabeber teaches the material provision device as claimed in claim 1, wherein the material cartridge comprises a unidirectional valve (valve means 6; Figure 6) for refilling the print material ([0036] valve means 6 and the connection means 7 described above make it possible to control the outflow of the base material) and comprises a coding (first membrane 9; Figure 6) which allows for refilling of currently used print material ([0037] 
Regarding claim 12, Costabeber teaches the material provision device as claimed in claim 1, wherein a valve (valve means 6; Figure 1) is configured at the material cartridge ([0033] cartridge 1 also comprises valve means 6), sealing against the material cartridge or configured integrally therewith at the outlet ([0037] the valve means 6 comprise a first membrane 9 provided with a hole 10), wherein said valve is supported against a valve seat (annular wall 36) sealingly ([0039] valve means 6 are distributed on different points of the wall 36), wherein said valve seat is connected with a trough (container 2) of the material provision device which is disposed between the trough and the material cartridge (see wall 36 disposed between valve 6 and container 2 in Figure 1).   
Regarding claim 22, Costabeber teaches the material provision device as claimed in claim 7, wherein the material provision device may be opened upwards comprises a lid (cover 21) which is removable (Figure 3).
Claim(s) 1, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stadlmann (US20180370136).
Regarding claim 1, Stadlmann teaches a material provision device (cartridge unit 10; Figure 1) for a stereolithography apparatus (stereolithography device 1; Figure 1) to provide print material (photosensitive substance 3; Figure 4) comprising 
a material cartridge (capsule 101; Figure 4) which receives the print material and surrounds the print material on all sides (see 101 in Figure 4), 

Regarding claim 10, Stadlmann teaches the material provision device as claimed in claim 1, wherein the material cartridge comprises a unidirectional valve ([0062] closure element 107 may also be realized as a pressure control valve or comprise such a valve) for dosing the print material into a trough  of the material provision device.  
Regarding claim 15, Stadlmann teaches the material provision device as claimed in claim 1, wherein a trough (casing 14; Figure 2 and 2a) comprises a transparent bottom (bottom 15; [0059] at least partially transparent to actinic radiation) and is extendable (see casing in extended state in cartridge unit 6 in Figure 1) from and retractable into (see casing in retractable state in cartridge unit 5 in Figure 1) the material provision device.
Regarding claim 16, Stadlmann teaches the material provision device as claimed in claim 2, wherein the trough is guided at a slide guide at the material provision device (by receiving unit 75, 76 in Figure 1; [0058] receiving unit 75, 76 holds the top part (closure part) of the cartridge unit and is thus able to set the height of the cartridge unit) and is removable from the material provision device by means of a snap-lock connection (cartridge reinforcement part 17; [0061] a releasable form-locked or force-fit joint with the locking part 16, the casing 14 .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US20180370136).
Regarding claim 4, Stadlmann teaches the material provision device as claimed in claim 1. However, Stadlmann fails to teach wherein the material cartridge is configured as a disposable part and the material provision device as a reusable part, wherein the material cartridge and the material provision device are light-tight.  
In a separate embodiment described in [0103-0104] and shown in Figures 19a and 19b, Stadlmann teaches the material cartridge is configured as a disposable part ([0103] disposable capsule filled with a photosensitive substance) and the material provision device as a reusable part (see same casing 440 being used as capsule 401 is replaced with capsule 404 in Figures 19a and 19b). The replacement of the material cartridge allows the material provisional device to switch between different processing types ([0094] replacement of a capsule so as to switch between different processing types, such as from a layer build process to a cleaning process).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material cartridge be disposable and for the 
Further, Stadlmann fails to teach wherein the material cartridge and the material provision device are light-tight. In the same field of endeavor pertaining to a material provision device for a stereolithography apparatus, Costabeber teaches the material cartridge (reservoir 5; Figure 1) and the material provision device (cartridge 2; Figure 1) are light-tight ([0077] closing said door 12 means making it possible to insulate the contents of the cartridge 2 completely from the external environment). Having the container light-tight preserves the print material and avoids its deterioration ([0077] to preserve the base material 6, achieving the object to avoid its deterioration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the material cartridge and the material provision device of Stadlmann with the door of Costabeber at the bottom Stadlmann’s trough such that the material cartridge and the material provision device are light-tight, for the benefit of preserving the print material and avoiding its deterioration.
Regarding claim 17, Stadlmann teaches the material provision device as claimed in claim 1. However, Stadlmann fails to teach wherein the material cartridge comprises a press element or wherein a press element is disposed above the material cartridge in the material provision device, by means of which pressure or suction pressure may be exerted on the material.  
In a separate embodiment disclosed in Figures 10-13, Stadlmann teaches the material cartridge (bag-like receptacle 312) comprises a press element (plunger 301) or wherein a press element is disposed above the material cartridge (see Figure 10) in the material provision print material (see force F in Figure 13). A press element is used to accommodate a bag-like material cartridge ([0073] support 302 may furthermore be configured so as to be able to accommodate the bag-like object 312).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material cartridge of Stadlmann comprise a press element, as disclosed in the embodiments of Figures 10-13, for the benefit of accommodating a bag-like material cartridge.
Regarding claim 20, Stadlmann teaches the material provision device as claimed in claim 1, wherein the print material comprises a photopolymer (photosensitive substance 3) to be cured ([0055] individual layers, which are cured from a photosensitive substance). However, Stadlmann fails to teach wherein the material cartridge is a limp material cartridge.
In a separate embodiment disclosed in Figures 10-13, Stadlmann teaches wherein the material cartridge is a limp material cartridge (bag-like receptacle 312). The limp material cartridge design can preclude swelling or diffusion of the print material ([0103] the design can preclude swelling or diffusion of the substance into more sensitive areas of the cartridge).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the material cartridge of Stadlmann be a limp material cartridge, as disclosed in the embodiment of Figures 10-13, for the benefit of precluding swelling or diffusion of the print material.
s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US20180370136) as applied to claim 1 above, and further in view of Costabeber (US20150056320).
Regarding claim 5, Stadlmann teaches the material provision device as claimed in claim 2, wherein the device comprises a removable bottom wall (bottom 15; Figure 2). However, Stadlmann fails to teach the bottom of the material provision device is closable in a light-tight manner and, openable by exposing the trough.
In the same field of endeavor pertaining to a material provision device for a stereolithography apparatus, Costabeber teaches the bottom of the material provision device (door 12) is closable in a light-tight manner ([0077] closing said door 12 means making it possible to insulate the contents of the cartridge 2 completely from the external environment) and, openable by exposing the trough ([0076] open position, shown in FIG. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bottom of the material provision device of Stadlmann be closable in a light-tight manner and, openable by exposing the trough with the door of Costabeber for the benefit of preserving the print material and avoiding its deterioration, as discussed in claim 3.
Regarding claim 6, Stadlmann modified with Costaebeber teaches the material provision device as claimed in claim 5. However, Stadlmann modified with Costaebeber fails to teach wherein the bottom wall is configured in as a lamellar construction as a roller shutter and wherein the lamellar construction is divertable via a lower corner of the material provision device and displaceable towards a rear wall of the material provision device.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bottom wall of Stadlmann be configured as a roller shutter with the door of Costabeber to move from the lower corner of the material provision towards a rear wall of the material provision device, for the benefit of preserving the print material and avoiding its deterioration, as discussed in claim 3.

    PNG
    media_image1.png
    522
    381
    media_image1.png
    Greyscale


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Costabeber (US20160288421) as applied to claim 1 above, and further in view of Chanclon et al. (US20190061250).
claim 8, Costabeber teaches the material provision device as claimed in claim 1, wherein one or more troughs are provided which are insertable ([0087] allowing the cartridge 1 to be lifted from the housing 14; see trough removed in Figure 3). However, Costabeber fails to teach wherein the troughs comprise a coding for matching a coding at the material cartridge and wherein troughs and material cartridges having unmatching codings will not fit together.  
In the same field of endeavor pertaining to a material provision device for an additive manufacturing apparatus, Chanclon teaches a coding (adapter 275) for matching a coding at the material cartridge (adapter 208; Figures 6A and 6B) and wherein troughs and material cartridges having unmatching codings will not fit together (see interconnect feature 283 in Figure 6B). The coding facilitates a proper interconnection ([0060] at least one interconnect feature 283, which may be magnetic, to attract associated magnetic interconnect features 255 of the outlet adapter 208, to facilitate proper interconnection between the snout 273 and the outlet structure 234).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the trough of Costabeber have a coding that matches a coding at the material cartridge of Chanclon, for the benefit of facilitating a proper interconnection between the trough and material cartridge.
Regarding claim 13, Costabeber teaches the material provision device as claimed in claim 12 and a valve seat (annular wall 36). However, Costabeber fails to teach wherein a valve seat comprises a coding which allows for assignment to the material cartridge being currently used.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the valve seat of Costabeber to comprise a coding that allows for assignment to the material cartridge being currently used, as taught by Chanclon, for the benefit of facilitating a proper interconnection between the trough and material cartridge, as discussed in claim 8.


    PNG
    media_image2.png
    574
    448
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/354,636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a material provision device for a stereolithography apparatus comprising a material cartridge, wherein the material cartridge comprises an outlet and wherein the material cartridge is provided in connection with the material provision device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
	Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art Costabeber (US20160151974) 
Regarding claim 14, Stadlmann teaches material cartridges (reservoir 5a) which are provided opposite one another with respect to a trough (container 3; Figure 1) in an extended state 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743